MORRIS, Judge.
There is no dispute as to material issues of fact. Both assignments of . error present to this Court the question of whether the three cannons found by defendants in the Roanoke River are archaeological artifacts within the purview of G.S. 121-22 and consequently, whether the State is the owner thereof. Defendants’ first assignment of error is to the granting of summary judgment in favor of plaintiff based on the finding of fact that the cannons were archaeological artifacts and the conclusion of law that they were underwater archaeological artifacts within the meaning of G.S. 121-22.
G.S. 121-22 provides:
“Subject to chapter 82 of the General Statutes, entitled ‘Wrecks’ and to the provisions of chapter 210, Session Laws of 1963 [§§ 121-7, 121-8.1 to 121-8.3 and 143-31.2], and to any statute of the United States, the title to all bottoms of navigable waters within one marine league seaward from the Atlantic seashore measured from the extreme low watermark; and the title to all shipwrecks, vessels, cargoes, tackle, and underwater archaeological artifacts which have remained unclaimed for more than 10 years lying on the said bottoms, or on the bottoms of other navigable waters of the State, is hereby declared to be in the State of North Carolina, and such bottoms, shipwrecks, vessels, cargoes, tackle, and underwater archaeological artifacts shall be subject to the exclusive dominion and control of the State.”
It is conceded by the defendants that the cannons have remained in the river for more than 10 years and that the Roanoke River is a navigable water. Thus, it remains only for us to determine whether' a cannon rolled off a bluff into the river by the Confederate Army in 1865 is an archaeological artifact.
If the cannons are not archaeological artifacts and G.S. 121-22 does not apply, the defendants contend that they are entitled to the cannons under the common law regarding abandoned property. Specifically, it is their contention that G.S. 121-22 modified the applicable common law rule as established in Bruton, Attorney General v. Enterprises, Inc., 273 N.C. 399, 160 S.E. 2d 482 (1968). Since the statute modifies the common law, they contend, it must be strictly construed. Without regard *709to the holding of Bruton, supra, we hold that under established rules of statutory interpretation, the cannons are archaeological artifacts and title is in the State.
It has been consistently held by the appellate courts of this State that a statute must be construed insofar as possible to effectuate the intent of the legislature. Person v. Garrett, Comr. of Motor Vehicles, 280 N.C. 163, 184 S.E. 2d 873 (1971); State v. Johnson, 278 N.C. 126, 179 S.E. 2d 371 (1971); Galligan v. Town of Chapel Hill, 276 N.C. 172, 171 S.E. 2d 427 (1970). In order to ascertain the purpose of the legislature relative to a particular piece of legislation, the courts are to consider the language of the statute, the spirit of the Act, and what it sought to accomplish. Galligan v. Town of Chapel Hill, supra.
An examination of the face of the statute and its legislative history (Chapter 533, Session Laws of 1967) reveal the manifest intent of the legislature to vest title in the State of all archaeological artifacts recovered from navigable waters. Nowhere does it appear that the legislature intended to limit , the coverage of G.S. 121-22 to artifacts associated with shipwrecks.
Nor are appellants aided — as they contend — by the rule of ejusdem generis. It is their position that the general language “and archaeological artifacts” in G.S. 121-22, is restricted in its meaning by the preceding specific language “shipwrecks, vessels, cargoes, tackle.” Ejusdem generis is to be relied upon only in determining legislative intent where there is uncertainty; it will not be used to defeat legislative intent. State v. Fenner, 263 N.C. 694, 140 S.E. 2d 349 (1965). See also State v. Ross, 272 N.C. 67, 157 S.E. 2d 712 (1967).
Appellants would have us restrict the meaning of the term “archaeological” to items of antiquity, i.e., circa the fall of the Roman Empire. Such a construction would be entirely unreasonable in light of our previous holdings regarding interpretation of specific words. A word within a statute will not be interpreted out of context, but must be construed as a part of the composite whole and given only the meaning that other provisions and the clear intent of the Act will permit. Myrtle Desk Co. v. Clayton, 8 N.C. App. 452, 174 S.E. 2d 619 (1970). In light of the clear legislative intent to vest title of Civil and Revolutionary War vessels in the State, it is inconceivable that the use of the term “archaeological artifacts” in the same Act was intended to limit artifacts not associated with shipwrecks to a period prior to the Fifth Century, A.D.
*710Since there was no dispute as to any issue of material fact, and since the cannons are archaeological artifacts belonging to the State, the trial judge did not err in his granting of. summary judgment in favor of the State. Likewise, the failure to grant summary judgment in favor of defendant was proper.
Affirmed.
Judges Campbell and Hedrick concur.